Citation Nr: 0937549	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 27, 1970, to May 
23, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's March 1970 enlistment examination was silent 
for any diagnosis regarding his back.  During service, a 
Medical Board report dated in May 1970 noted that the Veteran 
had experienced "low backaches prior to enlistment," and 
that while on active duty "he was running and lost his 
balance, falling forward and striking his chest.  He 
experienced immediate onset of low back pain and was admitted 
to the sick list under diagnosis of lumbosacral strain."  X-
rays showed deformities of the vertebral bodies of L-3 and L-
5 "which appear to be congenital."  The Veteran experienced 
rapid improvement, and medical officers recommended that he 
be separated from service.  

A February 2004 private physician's report noted the Veteran 
reported a back injury in service.  The physician reported 
that the Veteran also injured his back in a plane crash in 
1985, sustaining a compression fracture of L1 and L3, and had 
a motorcycle accident sometime after service as well.  The 
physician noted that the Veteran currently had degenerative 
scoliosis and arthritis of the lumbosacral spine, as well as 
possible stenosis.

When no preexisting medical condition is noted upon entry 
into service, a veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  The presumption of soundness, 
however, does not apply when a condition is a congenital or 
developmental defect, as service connection cannot be granted 
for such disorder.  See Monroe v. Brown, 4 Vet. App. 513 
(1993).  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  Where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 
1990), 56 Fed. Reg. 45,711 (1990). 

The record raises the question of whether there was 
superimposed injury to the Veteran's back during service and 
whether any possible aggravation was the result of service or 
post-service effects.  A VA examination is necessary.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any low back/lumbosacral spine 
disorder(s).

The claims folder must be made available 
to the examiner for review.  The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(a) Does the Veteran have a congenital low 
back/lumbosacral spine disorder, and, if 
so,

(i) does the evidence show that the 
Veteran suffered a superimposed injury to 
his low back in service?

(b) If the Veteran does not have a 
congenital low back disorder,

(i) does the evidence of record clearly 
and unmistakably show that the Veteran had 
a low back disorder that existed prior to 
his period of active service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the low back 
disorder had its onset in service?

A complete rationale should be provided 
for any opinion expressed.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




